29 So.3d 466 (2010)
Richard MYSHRALL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3006.
District Court of Appeal of Florida, Fourth District.
March 17, 2010.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Richard Myshrall timely appeals his judgment of conviction and sentence for criminal conspiracy to commit bank robbery. "[I]n order to establish the corpus delicti of conspiracy, the state must present substantial evidence that the defendant and a coconspirator agreed to commit a crime and that the defendant intended to commit the offense." Baxter v. State, 586 So.2d 1196, 1199 (Fla. 2d DCA 1991). "Admissions or confessions of a defendant may not be admitted in evidence absent independently established corpus delicti." Chaparro v. State, 873 So.2d 631, 633 (Fla. 2d DCA 2004) (citing Burks v. State, 613 So.2d 441, 444 (Fla.1993)). Based on the testimony presented at trial, we find that there was no evidence introduced which would allow for the conclusion that a corpus delicti of conspiracy to commit bank robbery existed so as to permit the admittance of Myshrall's statement to the police. As such, we find the trial court should have granted Myshrall's motion for judgment of acquittal as to the conspiracy charge, and we must reverse the conviction and sentence. See Brown v. State, 800 So.2d 697, 698 (Fla. 1st DCA 2001) (reversing conviction of conspiracy to commit armed robbery because trial court should have granted defendant's motion for judgment of acquittal where prosecutor failed to present sufficient evidence, independent of appellant's self-incriminating statement, to establish corpus delicti of the crime).
Reversed.
WARNER, POLEN and STEVENSON, JJ., concur.